                                                                                          E-FILED
                                                        Wednesday, 15 January, 2020 11:44:50 AM
                                                                    Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF ILLINOIS
                                PEORIA DIVISION

JANEAN BAIRD, LIANNA BANKORD, )
ERIN BURNISON, ELIZABETH        )
BERAN, BRENT GOKEN, DICK        )
GOKEN, RALSTON SCOTT JONES, ED )
MADISON, BRAD MOSBY, LIZBETH    )
OGIELA-SCHECK, BLAIR VALENTINE, )
NATALIE WETZEL, and SAVANNAH    )
WETZEL,                         )                  Case No. 1:19-cv-1141
                                )
     Plaintiffs,                )
                                )
           v.                   )
                                )
TOWN OF NORMAL and BUSH         )
DEVELOPMENT, LLC,               )
                                )
     Defendants.                )

                             OPINION & ORDER

      This matter is before the Court on Defendants’ Motion for Summary Judgment

(Doc. 38). Plaintiffs have filed a Response (Doc. 40) and Defendants have filed a Reply

(Doc. 41). This matter is therefore ripe for review. For the following reasons,

Defendant’s Motion is granted in part and denied in part.

                      FACTUAL & PROCEDURAL BACKGROUND

      Plaintiffs are artists who contributed to a mural on a building located at 104

E. Beauford, Normal, Illinois. Defendant Town of Normal owns the building and

plans to demolish it as part of a development project. Defendant Town of Normal

contracted Defendant Bush Development, LLC, to carry out the development project

including the demolition of 104 E. Beauford.
      The question underlying this lawsuit is what happens to the mural. Defendant

Town of Normal has considered destroying it or relocating it. (Docs. 40 at 6, 41 at 1–

2). Plaintiffs commenced the lawsuit under the impression, they state, that

destruction was Defendant Town of Normal’s preferred option. (Doc. 40 at 4).

Defendant Town of Normal stated in a January 2019 report it “would not seek to

move the mural unless the demolition of the mural would subject the Town to

unacceptable liability or unnecessary delay” and its officers made other similar

statements. (Doc. 40 at 6–7). Plaintiffs therefore sought a temporary restraining

order to prevent the destruction of the mural. (Doc. 9).

      The Court held a hearing on that motion in May 2019. At that hearing, an

attorney for Defendant Town of Normal represented it “will not be demolishing the

mural” but rather “will be moving the mural.” (Doc. 22 at 12). Additionally, the Court

was informed the demolition of the building had been “tentatively planned for

sometime in July” 2019. (Doc. 22 at 14). Finally, Defendant Town of Normal stated,

through its attorney, that it planned to temporarily store the mural after removal

while receiving proposals for its future. (Doc. 22 at 20).

      The Court continued the hearing sua sponte and then granted an agreed

motion to further continue the hearing. However, upon receiving a second motion to

continue the hearing, the Court denied Plaintiffs’ motion for a temporary restraining

order, determining the timeline indicated a temporary restraining order was not

proper at that point but also allowing Plaintiffs to submit a motion for a preliminary

injunction within a week of an ordered settlement conference. (Doc. 27 at 3–4). As it



                                           2
transpired, this deadline became July 1, 2019. (Minute Entry on 6/14/2019). Plaintiffs

did not request a preliminary injunction. Defendants have not yet demolished 104 E.

Beauford. In their present filings, Defendants state the demolition “will not occur

until spring of 2020 at the earliest.” (Doc. 38 at 2).

                                 LEGAL BACKGROUND

      Plaintiffs are suing under the Visual Artists Rights Act of 1990 (VARA), 17

U.S.C. § 106A. As relevant here, VARA “provides a measure of protection for a limited

set of moral rights” to artists, Kelley v. Chicago Park District, 635 F.3d 290, 298 (7th

Cir. 2011), including the right “to prevent any intentional distortion . . . which would

be prejudicial to [the artist’s] honor or reputation” and the right “to prevent any

destruction of a work of recognized stature,” 17 U.S.C. § 106A(a)(3)(A-B). However,

modification of a work of visual art resulting from “the public presentation, including

lighting and placement, of the work is not a destruction, distortion, mutilation, or

other modification . . . unless the modification is caused by gross negligence.” 17

U.S.C. § 106A(c)(2).

      Another section, providing an exception where a work is part of a building, has

also been argued to bear on the instant case. See 17 U.S.C. § 113(d). Section 113(d)

provides that if a work of visual art has been incorporated into a building such that

destruction of the building would cause a harm to the artwork cognizable under §

106A(a)(3) the artist may waive their rights in writing. 17 U.S.C. § 113(d)(1).

Moreover, if a work incorporated into a building can be removed without causing a

cognizable harm under § 106A(a)(3), the artists’ rights do not apply if “the owner has



                                            3
made a diligent, good faith attempt without success to notify the author . . . [or] the

owner did provide such notice in writing and the person so notified failed, within 90

days after receiving such notice, either to remove the work or to pay for its removal.”

17 U.S.C. § 113(d)(2).1

                                  LEGAL STANDARD

      Federal Rule of Civil Procedure 56 provides for summary judgment where

there is no genuine dispute of material fact and the movant is entitled to judgment

as a matter of law. “The nonmovant bears the burden of demonstrating that such

genuine issue of material fact exists.” Aregood v. Givaudan Flavors Corp., 904 F.3d

475, 482 (7th Cir. 2018). A “genuine dispute of material fact” is one which would allow

a reasonable jury to find in favor of the nonmoving party. Skiba v. Ill. Cent. R.R. Co.,

884 F.3d 708, 717 (7th Cir. 2018). Assertions that a fact is genuinely disputed or

cannot be genuinely disputed must be supported by citations to evidence in the

record. Horton v. Pobjecky, 883 F.3d 941, 948 (7th Cir. 2018).

      The record is viewed and all reasonable inferences drawn in favor of the

nonmovant. BRC Rubber & Plastics, Inc. v. Cont’l Carbon Co., 900 F.3d 529, 536 (7th

Cir. 2018). However, inferences “supported by only speculation or conjecture will not

defeat a summary judgment motion.” Carmody v. Bd. of Trs. of U. of Ill., 893 F.3d

397, 401 (7th Cir. 2018). The Court may not “make credibility determinations or

weigh evidence on a motion for summary judgment” but it must nonetheless “decide




1There has been no allegation or evidence that Defendant Town of Normal, the owner
in this case, ever submitted a written notice pursuant to § 113(d)(2).
                                           4
what inferences can be justifiably be drawn from the nonmovant’s evidence.” Zaya v.

Sood, 836 F.3d 800, 806 n.1 (7th Cir. 2016). In sum, the Court’s role is limited to

determining whether the nonmoving party has shown evidence that could allow a

jury to find in its favor and whether the moving party is entitled to judgment as a

matter of law if the material facts are undisputed.

                                     DISCUSSION

      Article III of the United States Constitution states the judicial power of the

federal courts extends only to cases or controversies. U.S. Const. Art. III § 2. Part of

this limitation is a requirement that there be a substantial controversy of sufficient

immediacy that the Court is not issuing an advisory opinion on a hypothetical state

of facts. Amling v. Harrow Indus. LLC, 943 F.3d 373, 377 (7th Cir. 2019). The concern

over immediacy and certainty of harm animates ripeness doctrine. Id. “Ripeness

concerns may arise when a case involves uncertain or contingent events that may not

occur as anticipated, or not occur at all.” Wis. Right to Life State PAC v. Barland, 664

F.3d 139, 148 (7th Cir. 2011).2

      While the destruction of 104 E. Beauford is sufficiently immediate and certain

for a claim arising out of it to be ripe, Plaintiffs’ claims regard the treatment of the

mural rather than the building. If the mural is safely removed from the building and




2The parties blend constitutional ripeness and prudential ripeness in their filings.
Constitutional ripeness focuses on whether there is a sufficient injury for Article III,
which usually deals with the certainty and immediacy of alleged injury, while
prudential ripeness looks to the fitness of decision of the claim and hardship to the
parties if judicial relief is denied. Susan B. Anthony List v. Driehaus, 573 U.S. 149,
167 (2014).
                                           5
relocated in a manner and place that does not alter or impugn the artists intent, there

will be no injury. Plaintiffs have not argued the mere relocation of the mural would

implicate any rights under VARA. But if the mural is destroyed or the relocation and

display are problematic—or as Plaintiffs phrase it “relocate the Mural to some

unsightly or distasteful location, or present it in an ignoble, indecorous, or

dishonorable manner” (Doc. 40 at 11)—the factual predicates underlying Plaintiffs’

alternative claims would be present.3 That the claimed harms are contingent presents

a serious ripeness problem.

      The prayer for relief in the Complaint (Doc. 1 at 27) seeks both injunctive relief

and damages, in addition to costs and fees. The request for damages is clearly unripe

in these circumstances for the simple reason that Plaintiffs have not suffered a

compensable injury and might not; the sought damages are contingent upon the

destruction or improper redisplay of the mural. They are purely in anticipation of

events which may well not come to pass. See Cent. States Se. & Sw. Areas Health and

Welfare Fund by Bunte v. Am. Int’l Grp., Inc., 840 F.3d 448, 452 (7th Cir. 2016)

(finding a claim was “clearly unripe” where it arose from “injuries that have not yet

occurred.” (emphasis in original)).

      The claim for injunctive relief provides a more difficult question. Defendants

argue that Plaintiffs waived their right to injunctive relief by failing to file a motion



3 The Court makes no comment on the existence of rights under VARA, or lack
thereof, in the relocation and display of the mural because it is unnecessary to do so;
the description of a potential claim here is not meant to remark on the merits but
rather set forth the issues Plaintiffs have indicated they would seek to raise under
certain circumstances.
                                           6
for a preliminary injunction by the July 1, 2019 deadline set in the Court’s prior

Opinion. (Doc. 38 at 5–6). But pursuant to Federal Rule of Civil Procedure 16(b)(4), a

schedule may be modified for good cause. Moreover, Defendants have not provided

any support for the proposition that forgoing a preliminary injunction waives a

request for a permanent injunction. Plaintiffs’ responses have bolstered Defendants’

argument, however. They indicate they have no plans to take further action “until

the Defendants advise that they will soon commence their planned activity.” (Doc. 40

at 8).

         The Court does not need to get lost in these details, however. Plaintiffs have

not adequately shown Defendants plan to destroy the mural. Plaintiffs purport to

dispute that the mural is planned to be moved, but their dispute is they “have not

received from the Defendants sufficient information about the relocation to be

assured that relocation is the only plan under consideration, as opposed to

destruction” coupled with Defendant Town of Normal’s prior statement evincing a

desire to destroy the mural. (Doc. 40 at 4). This is insufficient.

         Plaintiffs’ evidence certainly establishes that Defendant Town of Normal

planned to destroy the mural in January 2019 but nothing Plaintiffs have submitted,

even taken in the light most favorable to them, shows that intention survives in

January 2020. The record now contains numerous statements by Defendant Town of

Normal’s agents—some made under penalty of perjury, others in risk of contempt of

court or sanctions—that the mural will be preserved and moved despite Defendant’s

earlier plans. (Docs. 20 at 1–2, 22 at 12, 34 at 2, 38 at 96–97). In addition to such



                                            7
statements, Defendants have submitted a signed contract with preservation experts

to preserve the mural. (Doc. 38 at 120–123). By their own admission, Plaintiffs do not

have evidence that Defendants are presently considering another plan, only a

suspicion. (Doc. 40 at 4 (“The basis for disputing what Defendants plans about

relocation may be is that Plaintiffs do not have definitive knowledge of Defendants’

plans and that the Town has made public statements indicating that its preferred

option is to destroy the mural rather than relocate it.”)). While Plaintiffs’ evidence

shows Defendant Town of Normal was not inclined to preserve the mural prior to this

lawsuit, the Court does not think a jury could reasonably infer from that alone that

Defendant Town of Normal maintained that plan given the subsequent statements

and contract. It was Plaintiffs’ burden to show a genuine factual dispute through

admissible evidence and Plaintiffs have not borne it.4 Thus, the Court finds Plaintiffs

claims are unripe.5 See Brandt v. Vill. of Winnetka, Ill., 612 F.3d 647, 651 (7th Cir.

2010) (“Predictions . . . need to be proved” to show a ripe Article III injury.).




4 Plaintiffs have not attempted to show the plans to remove the mural subject would
constitute gross negligence, another potential basis for injunctive relief.
5 This refers to the Article III injury form of ripeness. As far as prudential ripeness

goes, the Court would come to the same conclusion. The matter is not fit for decision
at this time because further factual development is necessary; unless there is some
showing that Defendants do not plan to remove the mural, plan to do so in a manner
that is grossly negligent, or plan to display the mural in a manner that distorts or
dishonors it, there is simply no dispute. And Plaintiffs’ argument on hardship relies
on the idea that the suit will be dismissed with prejudice (Doc. 40 at 9). This is not
so, as explained infra. Therefore, there is very little hardship to Plaintiffs. They are
free to revive their claims in a new case if any of the contingencies come to pass which
would create a ripe dispute.
                                            8
      Plaintiffs suggest the Court should either stay the case or dismiss it with an

order that Defendants provide them notice before the destruction of 104 E. Beauford.

(Doc. 40 at 13–14). The Court cannot grant them either request. In finding the claim

is constitutionally unripe, the Court is necessarily finding the judicial power of the

United States does not yet extend to it. Therefore, this Court lacks jurisdiction to

enter an order binding Defendants. And while a stay might be appropriate for a

matter of mere prudential unripeness, lack of constitutional ripeness appears to

mandate dismissal. See S. Asian Coalition Cmty. Council v. SBC Commc’ns. Inc., 191

F.3d 842, 844 (7th Cir. 1999). Because the Court lacks jurisdiction, the matter must

be dismissed without prejudice. MAO-MSO Recovery II, LLC v. State Farm Mut. Auto.

Ins. Co., 235 F.3d 573, 581–82 (7th Cir. 2019) see also Amundson v. Wis. Dep’t of

Public Health Servs., 721 F.3d 871, 874 (7th Cir. 2013) (“If [the] plaintiffs’ fears come

to pass, they can return to court. If the fears do not come to pass, however, there is

no legal injury, and an opinion today would be advisory.”).

      Defendants have further requested attorneys’ fees and costs pursuant to 17

U.S.C. § 505. (Doc. 38 at 10). “The Copyright Act—of which [VARA] is a part—

provides that ‘in its discretion’ a district court may award costs, including attorneys’

fees to the ‘prevailing party.’ ” Narkiewicz-Laine v. Doyle, 930 F.3d 897, 906 (7th Cir.

2019) (quoting 17 U.S.C. § 505). District courts consider “a series of nonexclusive

factors, including frivolousness, motivation, objective unreasonableness of factual or

legal positions, and considerations of compensation and deterrence” in determining




                                           9
whether to grant a prevailing party attorneys’ fees and costs. Sullivan v. Flora, Inc.,

936 F.3d 562, 575 (7th Cir. 2019).

      The Court finds attorneys’ fees and costs are not warranted. At the time

Plaintiffs filed suit, it was far from clear the mural was going to be moved as opposed

to destroyed, and thereafter they had a non-frivolous basis for arguing their rights

under VARA could be violated. Defendants have not shown, and the course of

litigation has not revealed, any improper motivation on Plaintiffs’ part. Plaintiffs’

factual and legal positions cannot be said to be objectively unreasonable, even if some

have proven to be incorrect. And the Court sees no reason why deterrence or

compensation would be appropriate here; frankly, the timeline suggests the mere

filing of this lawsuit may have encouraged Defendant Town of Normal to preserve

rather than destroy the mural, in accordance with VARA’s purpose.6 Awarding

attorneys’ fees to defendants who have technically prevailed because they course-

corrected to avoid harming plaintiffs does not strike the Court as in accordance with

the purpose of the statute.




6 Defendants dispute this, stating Plaintiffs knew the mural would be moved when
they filed suit. (Docs. 38 at 3). In support of that contention, they cite only Plaintiffs’
Complaint—presumably for the date of suit—and Defendant Town of Normal’s
January 7, 2019, resolution allowing its city manager to remove and relocate the
mural if she determined it was the best course. (Doc. 38 at 124). But as Defendants
admit, statements were made around that time, including by the city manager on
January 8, indicating Defendant Town of Normal still planned to demolish the mural
after the resolution was passed. (Docs. 40 at 6–7, 41 at 2). Indeed, the contract to
relocate the mural is dated May 6, 2019 (Doc. 17 at 70)—after the suit was
commenced and a week after Defendant Bush Development was served with
summons (Doc. 6).
                                            10
                                   CONCLUSION

      Defendants’ Motion for Summary Judgment (Doc. 38) is GRANTED IN PART

AND DENIED IN PART. This case is DISMISSED WITHOUT PREJUDICE for want

of jurisdiction and Defendants’ request for costs and attorneys’ fees under 17 U.S.C.

§ 505 is DENIED. The matter is terminated.



SO ORDERED.

Entered this 15th day of January 2020.

                                                       s/ Joe B. McDade
                                                    JOE BILLY McDADE
                                              United States Senior District Judge




                                         11
